 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion Nacional de Trabajadores and its agent Ra-dames Acosta-Cepeda and Surgical AppliancesMfg., Inc.Case 24-CB-831April 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon a charge filed on November 13, 1972, bySurgicalAppliancesMfg., Inc., herein called theCompany, and duly served on Union Nacional deTrabajadores, herein called Respondent Union, andits agent Radames Acosta-Cepeda, herein called Re-spondent Acosta-Cepeda, both also collectively calledRespondents, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 24, issued a complaint and notice of hearingon December 15, 1972, against Respondents, allegingthat Respondents had engaged in and were engagingin unfair labor practices affecting commerce withinthe meaning of Sections 8(b)(1)(A) and 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 17, 1972,the Company laid off certain of its employees and onOctober 18, 1972, in protest thereof, said laid-off em-ployees established a picket line in front of theCompany's plant, which picketing activities a labororganization, not Respondent Union herein, support-ed until on or about November 8, 1972, at which timeRespondent Union through its agent RespondentAcosta-Cepeda commenced its support and adoptionof said picketing activities.More specifically, thecomplaint alleges that (1) on or about November 9,1972, at or near the picket line described above, Re-spondent Acosta-Cepeda threw a stone at two em-ployees who had crossed the picket line and reportedto work; (2) on or about November 15, 1972, at ornear the driveway located at the side of theCompany's plant, Respondents through their agent,Amada Torres, a picketing employee, inflicted dam-age to the property of a company official in the pres-ence of employees; (3) on or about November 15,1972, at or near the loading platform entrance to theCompany's plant, Respondents by their picketing em-ployees and other unknown agents, led by Respon-dentAcosta-Cepeda, surrounded the car of acompany official driving nonstriking employees towork and blocked and impeded the access of saidemployees to the Company's plant; (4) on or aboutNovember 15, 1972, at or near the loading platformentrance to the Company's plant, Respondent Acos-ta-Cepeda assaulted an employee passenger of the cardescribed above, poured hot coffee over a companysupervisor, and attacked the wife of the Company'spresident, all in the presence of company employees;and (5) on or about December 4, 1972, at or near theentrance to the Company's premises, RespondentAcosta-Cepeda assaulted the Company's president.The complaint alleges that an object of Respondents'conductdescribedabovewas to induce theCompany's employees not to cross the picket line de-scribed above.A Motion for Summary Judgment, dated January10, 1973, was filed directly with the Board by counselfor the General Counsel based on Respondents' fail-ure to file an answer as required by Sections 102.20and 102.21 of the Board's Rules and Regulations.Subsequently, on January 19, 1973, the Board issuedan order transferring the proceeding to the Board anda Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondents failed to file a response to the NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tions in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on theRespondents specifically stated that unless an answerwas filed to the complaint within 10 days from theservice therof "all of the allegations of the complaintshall be deemed to be admitted to be true and may be203 NLRB No. 11 UNION NACIONALDE TRABAJADORES107so found by the Board." Further, according to theMotion for Summary Judgment, on January 2, 1973,the Regional Director for Region 24, pursuant to Sec-tion 102.22 of the Board's Rules and Regulations,voluntarily extended the time for Respondents to filean answer to the complaint until the close of businesson January 9, 1973, warning Respondentsthat unlesstheir respective answers were filed within the extend-ed time a motion would be made before the Board forthe entry of an order based on the undeniedallega-tions of the complaint. Respondents failed to file theirrespective answers by January 9, 1973. Thereafter, onJanuary 10, 1973, no answer having been filed, coun-sel for the General Counsel filed a Motion for Sum-mary Judgment. Subsequently, on January 11, 1973,Respondents filed a general answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. In the answer, Respondents offer noexplanation for their failure to file a timely answer. Byletter, dated January 12, 1973, counsel for the GeneralCounsel advised counsel for Respondents that as Re-spondents had failed to file a timely answer to thecomplaint issued on December 15, 1972, and as Re-spondents had failed to file an answer within the ex-tendedtime,theRegionalDirector had rejectedRespondents' answer as being untimely filed.As Respondents had not filedan answerwithin 10days from the service of the complaint, nor within theextended time afforded them by the Regional Direc-tor, and as no good cause to the contrary has beenshown, in accordance with the rule set forth above,the allegations of the complaint herein are deemed tobe admitted to be true and are so found to be true.'We shall, accordingly, grant the Motion for SummaryJudgment.On the Basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Puerto Rico corporation en-gaged in the manufacture of orthopedic and surgicalappliances in Caguas, Puerto Rico. During the lastcalendar year, a representative period, the Companypurchased and caused to be shipped directly to itsfactory at Caguas, Puerto Rico, from points andplaces located outside of Puerto Rico, materials andsupplies necessary for the conduct of its operationsvalued in excess of $50,000.We find, on the basis of the foregoing, that theCompany is, and has been at all times material herein,Jerry C.Wilson,CurbsWilson and Rodney V Wilson d/b/a/ Wilson &Sons,193 NLRB 350, and cases cited therein.an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDRespondent, Union Nacional de Trabajadores, isa labor organization within the meaning of Section2(5) of the Act.Respondent Acosta-Cepeda is, and at all times ma-terial herein has been, the secretary-treasurer of Re-spondentUnion.At all times material herein,Respondent Acosta-Cepeda was the representative ofRespondent Union in charge of its organizational ac-tivities at the Company's factoryIIITHE UNFAIR LABOR PRACTICESOn or about November 9, 1972, at or near thepicket line described above, Respondent Acosta-Cepeda threwa stone attwo employees who hadcrossed the picket line and reported to work; on orabout November 15, 1972, at ornearthe drivewaylocated at the side of the Company's plant, Respon-dents through their agent Amada Torres, a picketingemployee, inflicteddamageto the property of a com-pany official in the presence of employees; on orabout November 15,1972, at or near the loading plat-form entrance to the Company's plant, Respondentsby their picketing employees and other unknownagents, led by Respondent Acosta-Cepeda, surround-ed the car of a company official drivingnonstrikingemployees to work and blocked and impeded the ac-cess ofsaid employees to the Company's plant; on orabout November 15, 1972, at or near the loading plat-form entrance to the Company's plant, RespondentAcosta-Cepeda assaulted an employeepassenger ofthe car described above, poured hot coffee over acompany supervisor, and attacked the wife of theCompany's president, all in the presence of companyemployees; and on or about December 4, 1972, at ornear the entrance to the Company's premises, Re-spondent Acosta-Cepeda assaulted the Company'spresident.Accordingly, we find that, by the aforesaid acts andconduct, Respondents have restrained and coerced,and are restraining and coercing, employees in theexerciseof the rights guaranteed them under Section7 of the Act and that, by such conduct, Respondentsthereby engaged in andare engagingin unfair laborpractices within the meaning of Section 8(b)(1)(A) ofthe Act. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with its operationsdescribed in section II, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving foundthatRespondents engaged in andare engaging in unfair labor practices within themeaning of Section 8(b)(I)(A) of the Act,we shallorder each Respondent to cease and desist therefromand take certain affirmative action designed to effec-tuate the policies ofthe Act.The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Surgical Appliances Mfg., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Union Nacional de Trabajadores is a labor or-ganization within the meaning of Section 2(5) of theAct.3.Acosta-Cepedaisan agent of RespondentUnion within the meaning of Section 2(13) of the Act.4.By the acts and conduct described in section III,above, Respondents have restrained and coerced, andare restraining and coercing, employees in the exer-cise of the rights guaranteed them under Section 7 ofthe Act and therebyhave engaged in and are engagingin unfair labor practices within the meaning of Sec-tion 8(b)(I)(A) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent Un-ion,Nacional de Trabajadores, and its agent,Respondent Radames Acosta-Cepeda, Caguas, Puer-toRico, their officers,agents,and representatives,shall:1.Cease and desist from:(a)Throwing stones or otherwise coercing any em-ployees of Surgical Appliances Mfg., Inc., attemptingto cross a picket line in order to report to work.(b) Inflicting damage to the property of companyofficials.(c) Surrounding the car of any company officialdriving nonstriking employees to work and blockingand impeding the access of said employees to theCompany's plant.(d)Assaulting employee passengers of any car de-scribed above, or assaulting any company supervisoror company official or their family.(e) In any like or related manner restraining orcoercing employees in the exercise of the rights guar-anteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its business offices and meeting halls, inboth English and Spanish translation, copies of theattached notice marked "Appendix."2 Copies of saidnotice, on forms provided by the Regional Directorfor Region 24, after being duly signed by an author-ized representative, shall be posted by Respondentsimmediately upon receipt thereof,and be maintainedby them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection7 of the National LaborRelationsAct guar-antees all employees the right to join and assist laborunions and also the right, with certain exceptions, torefrain from joining and assisting labor unions and torefrain from participating in union activities, includ-ing strikes.WE WILL NOT restrain and coerce the employeesof Surgical Appliances Mfg., Inc., in the exercise UNION NACIONALDE TRABAJADORESof their Section 7 rights. More specifically:WE WILL NOT throw stones or otherwise coerceany employees of Surgical Appliances Mfg., Inc.,who attempt to cross a picketline inorder toreport to work.WE WILL NOT inflict damage to the property ofcompany officials.WE WILL NOT surround the car of any companyofficial driving nonstriking employees to workand block and impede the access of said employ-ees to the Company's plant.WE WILL NOT assault employee passengers ofany car described above or assault any companysupervisor or company official or their family.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.UNION NACIONAL DE TRABAJAD-ORDES(Labor Organization)DatedBy109RADAMESACOSTACEPEDA(Agent)(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Pan Am Building 7th Floor, Post Of-fice Box U.U., 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 106-622-2424.